DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation

With regard to Claim 1, Applicant states on Page 3 of the Remarks dated 6 September 2021 that “the six impurities [claimed] are the impurities to be separated by the method claimed in Claim 1, but it does not mean that these impurities must be present in the eye gel at the same time, and it does not mean that there must be no other impurities in the eye gel”.
Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Bonifacio et al (“Development and validation of HPLC method for the determination of Cyclosporin A and its impurities in Neoral® capsules and its generic versions”) in view of Heidorn (“The role of temperature and column thermostatting in liquid chromatography”), Survase et al (“Cyclosporin A – A review on fermentative production, downstream processing and pharmacological applications”), and Waters (“2011/2012 Waters Quality Parts,®, Chromatography Columns and Supplies Catalog”).
With regard to Claim 1, Bonifacio et al (Bonifacio) discloses a simple and reliable HPLC method was developed and validated for the evaluation of four Cyclosporin A (CyA) degradation products (ID-005-95, CyH, IsoCyH, and IsoCyA) and two related compounds (CyB and CyG) aimed for the quality control of Neoral® capsules and its generic formulations (Abstract). The proposed method is suitable for the simultaneous determination of CyA as well as its major impurities (Abstract).

However, Bonifacio is silent to a column temperature of 65°C. 
Heidorn discloses that the use of elevated temperature in HPLC has better performance and reduced analysis time (Page 1/Introduction). Heidorn discloses that a rule of thumb for reversed phase isocratic separation, such as disclosed in Bonifacio, is a retention time decrease of 1-2% for each 1°C column temperature increase (Page 1/Why is temperature control so important in liquid chromatography?). Heidorn cautions that as retention factors of sample compounds change, the sample compounds may co-elute or their selectivities can be inverted by a small variation of the column temperature (Page 1/ Why is temperature control so important in liquid chromatography?). Therefore, one of ordinary skill in the art would be motivated to lower the column temperature of Bonifacio to the claimed range in order to balance avoiding co-elution of sample compounds or inversion of their elution order with better performance and reduced analysis time.
Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989)(Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). Accordingly, one of ordinary skill in the art at the effective filing date of the invention would have optimized, by routine experimentation, the column temperature in the method of Bonifacio, as taught by Heidorn, in order to balance avoiding co-elution of sample compounds or inversion of their elution order with better performance and reduced analysis time (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007); Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP §2144.05(II)(A).
However, modified Bonifacio is silent to wherein a volume of THF, water and phosphoric acid in the mobile phase is 400:600:1.58.

As the selectivity and retention times of sample compounds are variables that can be modified, among others, by optimizing the mobile phase proportions of THF or phosphoric acid, the precise mobile phase proportions of THF or phosphoric acid would have been considered a result effective variable by one having ordinary skill in the art at the effective filing date of the invention. As such, without showing unexpected results, the claimed volume of THF, water and phosphoric acid in the mobile phase being 400:600:1.58 cannot be considered critical. See Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989)(Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). Accordingly, one of ordinary skill in the art at the effective filing date of the invention would have optimized, by routine experimentation, the proportions of THF or phosphoric acid in the method of modified Bonifacio, in order to optimize the selectivity or retention times of sample compounds (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007); Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP §2144.05(II)(A).
However, modified Bonifacio is silent to wherein the impurities include cyclosporine B (CyB), cyclosporine C (CyC), cyclosporine D (CyD), cyclosporine H (CyH), isocyclosporine A (IsoCyA), and isocyclosporine H (IsoCyH).
As above, Bonifacio states that the major impurities in Neoral® capsules and its generic formulations are four Cyclosporin A (CyA) degradation products (ID-005-95, CyH, IsoCyH, and IsoCyA) and two related compounds (CyB and CyG). As such, while Bonifacio recognizes the impurities of CyB, CyH, IsoCyA, and IsoCyH, Bonifacio does not recognize CyC and CyD as major impurities. However, this does not mean that other related Cyclosporines are not present in the finished products, and as such Cyclosporines C and D may be present as impurities as well.
Furthermore, it is known from at least Survase et al (Survase) that fungi, the source of cyclosporines, produce a variety of cyclosporines with varying amino acid composition (P427/Section 9), and that fermentation parameters of the fungi will affect the components and concentrations of components produced by the fungi (Page 423-425/Section 8.2). Therefore, again, Cyclosporines C and D may be present as impurities in Neoral® capsules and its generic formulations, depending on what fungi and what fermentation parameters were used to produce CyA before its incorporation in the capsules.

    PNG
    media_image1.png
    285
    1223
    media_image1.png
    Greyscale

Table 2 of Survase shows that the only differences between Cyclosporines A, B, C, D, and G is a change in a single amino acid at position 2.
The following is a listing and diagram of the amino acids at position 2 for each of Cyclosporines A, B, C, D, and G:



A has α-Aminobutyric acid (Abu)

    PNG
    media_image2.png
    163
    217
    media_image2.png
    Greyscale

B has alanine (Ala) 

    PNG
    media_image3.png
    126
    173
    media_image3.png
    Greyscale

C has threonine (Thr)

    PNG
    media_image4.png
    113
    179
    media_image4.png
    Greyscale

D has valine (Val)

    PNG
    media_image5.png
    101
    149
    media_image5.png
    Greyscale

G has norvaline (Nva)

    PNG
    media_image6.png
    61
    133
    media_image6.png
    Greyscale

Each of CyA (Abu), CyB (Ala), and CyG (Nva) have a slightly different hydrophobic side chain. Since the method of modified Bonifacio can separate CyA, CyB, and CyG, one of ordinary skill in the art would also expect that the method can separate CyD, which also has a slightly different hydrophobic side chain. Furthermore, since the Thr of CyC has a polar, uncharged side chain, one of ordinary skill would also expect that CyC can easily be separated from CyA using the method of modified Bonifacio.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the impurities of modified Bonifacio to consist of cyclosporine B (CyB), cyclosporine C (CyC), cyclosporine D (CyD), cyclosporine H (CyH), isocyclosporine A (IsoCyA), and isocyclosporine H (IsoCyH), as taught by Bonifacio and Survase, since Bonifacio discloses that CyB, CyH, IsoCyA, and IsoCyH are major impurities in CyA eye gels, and since Survase discloses that CyC and CyD may be produced along with CyA by fungi, such that they may be present as impurities in Neoral® capsules and its generic formulations. 

While Bonifacio discloses that the chromatography column is a reversed phase C18 column (Abstract), modified Bonifacio is silent to the chromatographic column being 300 mm * 3.9 mm, with 4 µm particles.
Applicant’s selected chromatography column corresponds to Waters Nova-Pak analytical column, Part No. WAT 011695 (Pages 155-156). See also instant specification [0047]. Nova-Pak columns offer high resolution as well as more efficient and faster chromatography based on the 4 µm  small particle size (Page 155).  
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the chromatographic column of modified Bonifacio to be a 300 mm * 3.9 mm, with 4 µm particles, as taught by Waters, since Nova-Pak columns offer high resolution as well as more efficient and faster chromatography based on the 4 µm  small particle size.
Response to Arguments
Applicant's arguments filed 17 March 2022 have been fully considered but they are not persuasive. Applicant argues that the claimed chromatographic conditions, .
In response, the Examiner has considered Claim 1 as a whole. While Applicant has claimed very specific parameters for column temperature, mobile phase concentration, and column length, width, and particle size, these claimed conditions and reasons for selecting these claimed conditions are all well-known and optimizable by chromatographers.
Applicant argues on Page 5 of the Remarks that only example 12, Figure 2, shows the claimed result in which the peaks of each of the six impurities are very clear and easily separated. Applicant argues that the technical solution in Claim 1 could produce unexpected results.
In response, please see detailed responses to this argument in the Advisory Action dated 18 February 2022, Pages 7-8, and see detailed responses to this argument in the Final Rejection dated 17 November 2021, Pages 14-17.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777